Citation Nr: 1334704	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  06-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to January 1970 and from October 1986 to May 1987.

This matter came before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference in July 2007.  A transcript of that hearing is associated with the record.  

In February 2008, the Board denied increased ratings for status post right and left calcaneal fractures; it also reopened claims of entitlement to service connection for cervical spine, lumbar spine, and left hip disabilities.  Those service connection claims, as well as claims of entitlement to service connection for a psychiatric disorder and residuals of a right ankle injury, and a claim for a total rating based on unemployability due to service connected disability (TDIU), were remanded for additional development.  While the appeal was in remand status, service connection was granted for a psychiatric disorder in a November 2012 rating decision.  That rating decision also granted a TDIU.  

In March 2013 the Veteran was notified that the VLJ before whom she had testified was no longer employed by the Board, and that she had the opportunity to appear before another judge.  She has not responded to this notification.

The Board again remanded the instant issues in May 2013.  The appeal has been recertified to the Board for appellate consideration.


FINDINGS OF FACT

 1.  A right ankle disability was not manifest in service and arthritis of the right ankle was not manifest within one year of separation; the current right ankle disability is not due to or aggravated by a service-connected bilateral foot disability.

2.  A cervical spine disability was not manifest in service and is unrelated to service; the current cervical spine disability is not due to or aggravated by a service-connected bilateral foot disability.

3.  A lumbar spine disability was not manifest in service and arthritis of the lumbar spine was not manifest within one year of separation; the current lumbar spine disability is not due to or aggravated by a service-connected bilateral foot disability.

4.  A left hip disability was not manifest in service and degenerative joint disease of the left hip was not manifest within one year of separation; the current left hip disability is not due to or aggravated by a service-connected bilateral foot disability.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The current right ankle disability is not secondary to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

3.  A cervical spine disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The current cervical spine disability is not secondary to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

5.  A lumbar spine disability was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The current lumbar spine disability is not secondary to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

7.  A left hip disability was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The current left hip disability is not secondary to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in June 2004 advised the Veteran of the evidence necessary to support a claim for service connection on a direct basis.  The evidence of record was discussed and the Veteran was told how VA would assist her in obtaining additional relevant evidence.  The Veteran was invited to submit or identify pertinent evidence.  

In March 2006, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

January 2011 and October 2011 letters provided essentially the same information, but also advised the Veteran of the evidence necessary to support a claim for service connection on a secondary basis.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  Records were sought from the Social Security Administration (SSA), but VA was informed that SSA that such records were unavailable and that further efforts to locate the records would be futile.  The Veteran was informed of this by way of a January 2011 and that she should submit any such records in her possession within 10 days or a decision would be rendered based on the evidence of record.  See 38 C.F.R. § 3.159(e).  The Veteran was afforded VA examinations, and an addendum was sought.  The Board finds that the examination reports in conjunction with the addendum report are adequate in that the examinations were performed by a provider who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering his conclusions.  He again reviewed the record and provided an additional report, including opinions pertaining to the questions presented in this case.  The Board finds that the reports are a sufficient basis upon which to base a decision in this appeal.

The Veteran also was afforded a hearing during which she presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions about treatment and to clarify the Veteran's contentions.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  Moreover, it is noted that the Veteran was afforded the opportunity to present testimony at another hearing and declined such opportunity.  

Neither the appellant nor her representative has identified any additional evidence or information or authorized the release of additional information which could be obtained to substantiate the claims.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records reflect that in January 1987, the Veteran fell from a tower during basic training, sustaining bilateral comminuted calcaneal fractures.  The injury on the right was more severe, and the Veteran underwent open reduction and fixation and internal fixation on the right and closed reduction and pin fixation on the left.  The records pertaining to this injury and subsequent treatment are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's right ankle, cervical or lumbar spine, or left hip.  

In March 1987 a medical evaluation board recommended that the Veteran be referred to a physical evaluation board.  The Veteran indicated that she did not wish to remain on active duty.  The board determined that continuation on active duty was medically contraindicated.  Notably, an examination conducted during the course of the board proceedings did not indicate any abnormal findings referable to the spine, right ankle, or left hip.  The lower extremities and spine were clinically normal.  

On VA examination in February 1988, X-rays revealed mild scoliosis in the lumbar spine and mildly straightened curvature of the cervical spine.  The left hip was negative.  In the feet, the subtalar joints were normal and there were no gross deformities.  The orthopedic examiner indicated that the lumbar spine and cervical spine were nontender but that there was some mild tenderness to palpation of the coccyx.  Mildly symptomatic coccygodynia was assessed.  

On VA examination in August 1991, the Veteran's complaints essentially pertained to her feet.  She reported occasional low back pain that she indicated began after the in-service injury.  The examiner did not provide a diagnosis referable to the Veteran's back.

Medical records dated in June 1998 indicate that the Veteran fell at a motel and sustained a right ankle fracture.  She underwent surgery, and after failing to follow strict nonweight-bearing instructions, underwent an additional surgery in July 1998.

During a January 2000 VA examination the examiner noted that the Veteran had suffered a fractured right ankle in June 1998, which was treated with open reduction and internal fixation.  The Veteran reported persistent pain and limited motion of the right ankle since then.  She noted that prior to the fracture, she had not experienced right ankle swelling, pain, or limited motion.  Rather, she stated that prior to that time, she had experienced bilateral heel pain with limited motion about the heels.  Following examination, the examiner indicated that the right ankle fracture occurred in June 1998 and was not related to service.  He noted that the marked ankle pain resulted in an inability to climb stairs, or to stand and walk for more than two hours.  

In March 2001 the Veteran was seen at a Las Vegas VA facility to establish care.  She complained of pain in her heels but did not identify any other areas of pain.

An August 2002 VA outpatient record notes the Veteran's complaint of right leg pain radiating up toward her right buttock and back.  She noted that the symptoms had been constant for three days.  

On VA foot examination in August 2002, the Veteran reported that she sustained an ankle fracture in June 1998 and that she underwent two surgeries.  Physical examination revealed normal motion of the hips and spine.  VA examination in October 2002 resulted in a diagnosis of status post tri-malleolar fracture right ankle with post traumatic arthritis.  

In March 2003 the Veteran complained of back pain for the previous five months.  She reported that cleaning up after her dog had precipitated her pain.  

Lumbar CT in January 2004 revealed mild degenerative changes in the lumbar spine and minimal posterior facet sclerosis.  

In April 2004 the Veteran stated that she was told by her Army physician that when both heels were broken, the patient's back was usually broken as well.  She stated her belief that her back and spine condition resulted from the jump that injured her heels.  

The Veteran underwent removal of retained orthopedic hardware in the right ankle in October 2004.

In November 2005 the Veteran expressed her belief that her back was injured at the time of the in-service incident during which her ankles were injured.  She stated that when she worked as a nurse at the Houston VA Medical Center, she was given light duty because of her back problem.  She also mentioned an incident at work during which her back was injured while moving a patient.  

In an August 2006 statement, a VA physician indicated that the Veteran had a service-connected bilateral ankle injury, and that she suffered from low back pain related to osteoarthritis.  The physician stated that it was more likely than not related to her initial injury that resulted in bilateral calcaneus fractures.

In December 2006, the Veteran's chiropractor stated his belief that the Veteran's current condition was related to her in-service fall and bilateral calcaneal fractures that required instrumentation to stabilize.  

On VA examination in April 2007, the Veteran's history was reviewed.  She stated that as the result of the in-service fall, she sustained a dislocated left hip and injuries to her low back and neck.  The examiner noted that those injuries were not confirmed by the claims file or medical records he reviewed.  The Veteran reported that in June 2000 she had been involved in a motor vehicle accident.  She stated that she ran over an embankment and was thrown from her car.  She claimed that at that time, she sustained injuries to her neck, head, and low back.  She denied any injury to her neck during service.  She reported that she developed low back pain in 1986 from the in-service injury.  The examiner noted that the service records were negative for any such complaint.  The examiner further noted that the Veteran sustained a fractured right ankle in 1998 and underwent surgery.  

Following examination, diagnoses referable to the spine included chronic strain of the cervical spine superimposed on degenerative changes, and chronic strain of the thoracolumbar spine superimposed on degenerative changes.  Other diagnoses included degenerative joint disease of the left hip and sacroiliac joint and post status fracture of the right ankle with residuals superimposed on post-traumatic arthritic changes.  The examiner opined that the right ankle, cervical spine, lumbar spine, and left hip disabilities were less likely as not the result of injuries sustained to the Veteran's feet during service.  He reasoned that the records he reviewed did not indicate any conditions referable to those areas.  He also noted that the right ankle disability was related to an accident which occurred following service.  He indicated that no service treatment records indicated treatment involving injuries or conditions of the neck, back, or hip.  He further indicated that the Veteran did not complain of the alleged conditions until many years following service.  He stated that from the history obtained from the Veteran, if it had not been for the motor vehicle accident in 2000, she would not have a condition involving the neck or back.  He noted that she claimed that her service-connected heel disability had caused her inability to stop the car, but that she also reported that she had been driving for 10 hours and was very tired at the time of the accident.  

An additional VA examination was carried out in August 2011.  The Veteran's history was reviewed.  The examiner noted that degenerative disc disease and levoscoliosis of the lumbar spine had been diagnosed in April 2007, and that the Veteran had undergone lumbar discectomy in June 2011.  The Veteran reported that following her in-service injury, she had been given physical therapy for her low back.  Regarding the cervical spine, the examiner noted that hypertrophic spurring of the cervical spine had been diagnosed in April 2007.  The Veteran reported that at the time of her in-service injury, she noticed neck pain and was fitted with a soft cervical collar.  She indicated that in June 2000, she was in a motor vehicle accident when she drove off a cliff.  She noted that she was hospitalized for two days and treated for low back pain.  The examiner noted that the Veteran had been diagnosed with degenerative joint disease of the left hip in April 2007.  The Veteran indicated that following the motor vehicle accident in 2000, she received physical therapy for her left hip, neck, and low back.  The examiner indicated that the Veteran had been diagnosed with post status fracture of the right ankle with residuals superimposed on post traumatic arthritic changes, and that onset of the disability was June 1998.  The history of the injury was reviewed.  

Following examination, the examiner concluded that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury.  He noted that, as discussed in the previous examination report, there was no record of the Veteran being treated for a cervical spine, low back, or left hip complaint in service.  He indicated that the Veteran had a significant roll over motor vehicle accident in which she was rendered unconscious.  He pointed out that according to the Veteran, she was given physical therapy and placed in a cervical color following that accident.  He further noted that the Veteran had an accident in which she fractured her right ankle.  He concluded that those incidents had no relationship to the incidents in service.  He emphasized that there was no record of treatment or nexus to the incident that happened almost 11 years prior to the motor vehicle accident in 2000.  He also pointed out that the fractured right ankle was an isolated slip and fall injury.

In June 2013, the VA examiner produced an addendum report after again reviewing the claims file.  He indicated that the Veteran's current diagnoses were degenerative disc disease of the lumbar spine, levoscoliosis of the lumbar spine, degenerative joint disease of the left hip, right ankle fracture with superimposed traumatic arthritis, and spondylosis of the cervical spine.  He concluded that those disabilities were not caused by the service-connected bilateral calcaneal fracture residuals because the current neck, back, and left hip conditions were caused by the significant rollover motor vehicle accident in 2000.  He further concluded that the current right ankle condition was due to the right ankle fracture in June 1998 and to no other cause.  He additionally stated that the claimed conditions were not aggravated beyond natural progress by the service-connected bilateral calcaneal fracture residuals because the claimed conditions occurred some 13 years after the in-service injury.  He indicated that the ankle fracture, and not the calcaneal fracture, had caused the right ankle arthritis, and that they were anatomically separate areas.  

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice- connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation. For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed right ankle, cervical spine, lumbar spine, and left hip disabilities.  In this case the Board notes that the evidence places onset of these claimed disabilities after her separation from service.  Moreover, the August 2011 VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that these claimed disabilities are unrelated to service.

For the purpose of secondary service connection, the Board observes that the Veteran is in receipt of service connection for the residuals of bilateral calcaneal fractures.  The Veteran has also produced statements from a VA provider and a chiropractor indicating a relationship between the in-service injury and the currently claimed disabilities.  However, neither of these providers offered any discussion of the underlying rationale for their statements.  Accordingly, these statements are not entitled to any probative weight.

On the other hand, the May 2013 VA examiner concluded that the claimed right ankle cervical and lumbar spine, and left hip disabilities were not related to service or to the service-connected calcaneal fracture residuals.  Rather, he identified a post-service right ankle fracture as the cause of the Veteran's current right ankle disability, and a motor vehicle accident as the cause of the Veteran's claimed cervical spine, lumbar spine, and left hip disabilities.  The examiner provided reasoned opinions, based on complete review of the record, review of the Veteran's history, and examination of the Veteran.  In assigning high probative value to this opinion, the Board notes that the VA examiner reviewed the medical history, conducted physical examinations, and discussed the rationale underlying his conclusions.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact. The Board thus finds the examiner's opinions to be of greater probative value than the unsupported statements of the two providers and the Veteran's statements to the contrary.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has diagnoses referable to her right ankle, cervical and lumbar spine, and left hip, the preponderance of the evidence is against finding that these disabilities are related to any incident of service or are secondary to the service-connected disabilities of the feet.  

The Board has considered the Veteran's assertions that these claimed disabilities are the result of service or her service-connected disabilities of the feet and has taken into consideration that she has training as a nurse.  However, the Board finds the VA examiner's medical opinions more probative based on the examiner's review of the history and because the opinions were supported by a rationale.  The Veteran's reports that she experienced injury to parts of her body other than the feet during the training injury in service are not credible.  The service records, including the clinical records following the injury, assessed her for other injuries and none were found.  In addition, at the time of separation she denied any symptoms pertaining to swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and recurrent back pain.  The physical examination revealed no abnormalities with respect to the spine and the lower extremities, other than the bilateral calcaneal fractures.  

To the extent that the Veteran argues that she has experienced a continuity of symptoms relating to her spine, right ankle and left hip since service, the Board also finds that such a report is unreliable, not credible and cannot establish onset of the claimed disabilities.  See Layno; LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Clearly, a Veteran is competent to report that she experienced symptoms referable to her right ankle, spine, and left hip in the years following service.  See Jandreau.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran reports that she had symptoms relating to her spine and left hip during service, the records pertaining to the in-service calcaneal fracture treatment do not indicate any complaint or abnormal finding pertaining to the spine or hips.  An examination conducted in 1987 pursuant to a medical evaluation board revealed normal lower extremities and spine.  While mild scoliosis in the lumbar spine was noted on VA examination in February 1988, and mild coccygodynia was assessed, there is no indication that such is related to the injury in service.  Moreover, while the Veteran reported occasional low back pain in 1991 and noted that it began with the in-service injury, no diagnosis referable to the spine was made at that time.  Examination of the hips and spine was normal in August 2002, despite an earlier August 2002 complaint of right leg pain radiating up toward the Veteran's back.  In March 2003 the Veteran complaint of back pain of five months' duration.  In November 2005 the Veteran stated that her back was injured when she moved a patient while working as a nurse.  In April 2007, the Veteran stated that she sustained injuries to her left hip and spine at the time of the in-service fall.  In August 2011, the Veteran stated that she had been given physical therapy for her back in service, and that she had been fitted with a cervical collar at that time.    

In essence, the objective record conflicts with the Veteran's statements and the contemporaneous medical evidence weighs against her assertion of in-service incurrence and continuity.  Any statement that symptoms manifested during service and continued thereafter is not credible.  In summary, the evidence establishes a post-service onset of the current right ankle, spine, and left hip complaints.   The clinical examination at separation revealed normal spine and lower extremities.  The silent and normal separation examination constitutes negative evidence and is in contrast to the Veteran's current report of manifestations in service, at the time of discharge, and in the years thereafter.  Any assertion that the Veteran "noted" a spine, right ankle, or hip disorder during service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick  v. Gober, 14 Vet. App 39 (2000).  In addition, the most probative evidence, the VA examiner's 2013 opinion, is against finding that the claimed disorders are due to or aggravated by the service-connected disabilities of the feet.  

For these reasons, the Board concludes that the claim of entitlement to service connection for the claimed right ankle, cervical spine, lumbar spine, and left hip disabilities must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for residuals of a right ankle injury is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left hip disability is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


